Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ASSETMARK FUNDS SUPPLEMENT TO THE PROSPECTUS DATED JULY 31, 2008 The date of this Supplement is February 27, 2009 1. The section regarding Clay Finlay, LLC on page 51 of the Prospectus is deleted and replaced with the following: Martin Currie Inc. (Martin Currie), Saltire Court, 20 Castle Terrace, Edinburgh, Scotland EH1 2ES, was approved by the Board of Trustees on December 5, 2008 to serve as a sub-advisor for the International Equity Fund. Martin Currie began managing its allocated portion of the International Equity Funds portfolio on December 23, 2008. Martin Currie is an independent, employee-owned investment advisory firm. As of December 31, 2008, Martin Currie had approximately $14.2 billion in assets under management. The following individuals are primarily responsible for the day-to-day management of Martin Curries allocated portion of the International Equity Funds portfolio: James Fairweather Chief Investment Officer and Head of Global Equities Mr. Fairweather joined Martin Currie in 1984, and has been a member of the firms global equities team since arrival. Mr. Fairweather was appointed Chief Investment Officer of Martin Currie in 1997, having been Deputy Chief Investment Officer since 1994. He is responsible for the companys investment strategy and the management of global products. Mr. Fairweather is also a board director and a member of the executive management committee at Martin Currie. Mr. Fairweather previously worked in Eurobond sales at Kleinwort Benson, and in institutional sales at Montague, Loebl, Stanley & Co. David Sheasby Director and Portfolio Manager of Global Portfolios Mr. Sheasby joined Martin Currie in 2004 as a director of the firms global team. He is currently the lead portfolio manager for Martin Curries EAFE ADR strategy, co-manager of global portfolios, and supports Mr. Fairweather in managing the global ex-US portfolios. Prior to joining Martin Currie, Mr. Sheasby worked for Aegon Asset Management for 18 years, where he headed the global equity, emerging markets and European teams. 2. The section regarding Oppenheimer Capital LLC on page 51 of the Prospectus is deleted and replaced with the following: Mondrian Investment Partners Limited (Mondrian), 10 Gresham St., Fifth Floor, London, United Kingdom EC2V 7JD, was approved by the Board of Trustees on December 5, 2008 to serve as a sub-advisor for the International Equity Fund. Mondrian began managing its allocated portion of the International Equity Funds portfolio on December 23, 2008. Mondrian is a limited company organized under the laws of the United Kingdom and currently is controlled by members of its management. As of December 31, 2008, Mondrian had approximately $48.2 billion in assets under management. The following individuals are primarily responsible for the day-to-day management of Mondrians allocated portion of the International Equity Funds portfolio: Emma R. E. Lewis Senior Portfolio Manager Ms. Lewis joined Mondrian in 1995, assuming analytical responsibilities for the Pacific Basin Team. She is currently a Senior Portfolio Manager responsible for managing international equity portfolios at Mondrian. Prior to joining Mondrian, Ms. Lewis began her investment career at ABN AMRO, and later joined Fuji Investment Management. She is a graduate of Pembroke College, Oxford University, where she completed her Masters in Philosophy and Theology. Ms. Lewis holds the ASIP designation and is a member of the CFA Institute and the CFA Society of the United Kingdom. Melissa Platt Portfolio Manager Ms. Platt joined Mondrian in 2004 and is a Portfolio Manager on the Pacific Team. She started her investment career as a consultant at KPMG Corporate Finance, and then moved to Fund Source Research where she served as an investment analyst and a research manager. Ms. Platt is an Economics and Finance graduate of Massey University, New Zealand. She is also a CFA Charterholder, a member of the CFA Institute and a member of the CFA Society of the United Kingdom. 3. The section regarding Brandes Investment Partners, L.P. on pages 44 and 45 of the Prospectus is deleted and replaced with the following: Diamond Hill Capital Management, Inc. (Diamond Hill), 325 John H. McConnell Boulevard, Suite 200, Columbus, Ohio 43215, was approved by the Board of Trustees on December 5, 2008 to serve as a sub-advisor for the Large Cap Value Fund. Diamond Hill began managing its allocated portion of the Large Cap Value Funds portfolio on December 19, 2008. Diamond Hill is registered as an investment advisor under the Advisers Act and is a wholly-owned subsidiary of Diamond Hill Investment Group, Inc., a publicly-traded holding company. As of January 31, 2009, Diamond Hill had approximately $4.2 billion in assets under management. The following individuals are primarily responsible for the day-to-day management of Diamond Hills allocated portion of the Large Cap Value Funds portfolio: Charles S. Bath, CFA Managing Director of Equities and Portfolio Manager Mr. Bath has been with Diamond Hill since 2002 and currently serves as the Managing Director of Equities. Mr. Bath began his investment career in 1982 with Nationwide Insurance. Prior to joining Diamond Hill, Mr. Bath was a Senior Portfolio Manager for Gartmore Global Investments where he managed the Gartmore Total Return Fund. Mr. Bath has a Bachelor of Science degree in Accounting from Miami University and a Masters of Business Administration from The Ohio State University. William C. Dierker, CFA Assistant Portfolio Manager Mr. Dierker has been with Diamond Hill since 2006 and currently serves as a Portfolio Manager and Analyst. Prior to joining Diamond Hill, Mr. Dierker served as a Senior Portfolio Manager for Federated Investors and as a Portfolio Manager and Value Team Leader for Banc One Investment Advisors Corporation. Mr. Dierker was a Portfolio Manager for Nationwide Insurance from 1997 to 2003 and the Chief Investment Officer for Ohio Casualty Group from 1984 to 1997. Mr. Dierker has a Bachelor of Science in Accounting from Xavier University and completed The Executive Program at the University of Michigan. 4. The section on page 48 of the Prospectus regarding Copper Rock Capital Partners, LLC, is deleted and replaced with the following: Copper Rock Capital Partners, LLC (Copper Rock), located at 200 Clarendon Street, 52 nd Floor, Boston, Massachusetts 02116, is a registered investment advisory firm that was established to provide specialized equity-management for pension and profit-sharing plans, institutional investors, investment limited partnerships and mutual funds. Copper Rock was founded in February 2005 through a strategic alliance with Old Mutual (US) Holdings Inc. (Old Mutual). Copper Rock is a sub-advisor to the Small/Mid Cap Growth Fund and had approximately $2.44 billion in assets under management as of June 30, 2008. The following individuals are primarily responsible for the day-to-day management of Copper Rocks allocated portion of the Small/Mid Cap Growth Funds portfolio: Tucker Walsh Chief Executive Officer, Head of Portfolio Management Mr. Walsh is a founding partner, Chief Executive Officer and Head of Portfolio Management at Copper Rock. Prior to Copper Rock, Mr. Walsh was a Managing Director and Head of the Small Cap Growth team at State Street Research from 1997 to 2005. Previously, he was an Equity Analyst at Chilton Investment Company, Equity Analyst at SG Cowen Asset Management and Equity Analyst at Merrill Lynch. Mr. Walsh earned a BA in Economics from Washington and Lee University. He has over 16 years of investment industry experience. Greg Poulos, CFA Assistant Portfolio Manager Mr. Poulos is a founding partner and Assistant Portfolio Manager at Copper Rock. He joined the firm as a Senior Research Analyst. Prior to Copper Rock, Mr. Poulos was a Senior Analyst on the Small Cap Growth Team at State Street Research. Previously, he was an Equity Analyst at Loomis Sayles. Mr. Poulos earned a B.A. at Middlebury College and is a member of the CFA Institute. David Cavanaugh Assistant Portfolio Manager Mr. Cavanaugh is a partner and Assistant Portfolio Manager at Copper Rock. He joined the firm as a Senior Research Analyst in 2005 and was made Partner in 2006. Prior to Copper Rock, Mr. Cavanaugh was a Senior Analyst on the Small/Mid Cap Growth Team at MFS. Previously, he was an Equity Analyst at State Street Research. Mr. Cavanaugh earned at B.S. in Finance at Boston College and his M.B.A. at the Wharton School of Finance at the University of Pennsylvania. 5. On page 47 of the Prospectus, the following description of Thomas W.
